Citation Nr: 9925111	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1967 to June 
1971.

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and denied entitlement 
to an increased (compensable) evaluation for 
pseudofolliculitis barbae.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

During the video conference hearing held in July 1999, the 
service representative made clear it was the veteran's 
intention to claim service connection for tinnitus.  This 
issue has been neither procedurally prepared nor certified 
for appellate review, and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO declined to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
when it issued an unappealed rating decision in March 1995.

2.  The evidence received since the final unappealed March 
1995 rating decision does not bear directly or substantially 
upon the issue at hand, is essentially duplicative or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's pseudofolliculitis is manifested by 
occasional eruptions if the veteran shaves too closely, and 
he treats it with VA prescribed medications and growth of a 
beard.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1995 rating decision 
wherein the RO declined to reopen the previously denied claim 
of entitlement to service connection for bilateral hearing 
loss is not new and material, and the veteran's claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for pseudofolliculitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the March 1995 
rating decision wherein the RO declined to reopen the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss is reported below.

The service medical records show that the clinical evaluation 
of the ears was normal when the veteran was examined for 
enlistment in September 1967.  On the report of the medical 
history portion of the enlistment examination he denied a 
history of ear trouble, and hearing loss.  Audiometric 
studies show that American Standards Association (ASA) values 
converted to International Standards Organization (ISO) 
values were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
15
LEFT
20
10
5
0
-5

In February 1969 the veteran was seen with complaints of 
hearing loss in the right ear.  He denied a history of 
chronic ear disease.  He was considered to have a mixed 
hearing loss in the right ear.  It was recommended that he 
wear ear plugs or muffs when in hazardous noise level areas.

The clinical evaluation of the ears was reported as normal 
when the veteran was examined for separation from service in 
May 1971.  On the report of medical history portion of the 
examination he denied a history of ear trouble and hearing 
loss.  Audiology studies (ISO) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
30
30
25
30
25

The veteran's record of service (DD-214) shows he was trained 
as a security policeman.

VA conducted otolaryngological and audiological examinations 
of the veteran in May 1974.  

Certified pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
5
0
5
5
10

The VA examiner noted there was no apparent hearing deficit.

In July 1974 the RO denied entitlement to service connection 
on the basis that a hearing loss by VA criteria as claimed by 
the veteran was not shown by the evidence of record.

A June 1987 VA consultation report shows the veteran 
complained of bilateral hearing loss since 1968. It was noted 
that he had been a security officer with exposure to aircraft 
engines.  Examination concluded in an impression of a history 
of hearing loss with Weber to the left, rule out conductive 
versus mixed loss.

A July 1987 audiology examination report shows the 
audiologist determined that the veteran had normal hearing 
sensitivity.

In January 1998 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hearing loss.

In November 1988 the Board determined that a new factual 
basis had not been presented upon which to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
The Board determined that the recently received medical 
evidence did not establish that the veteran had a bilateral 
hearing loss which had originated in active service.

In November 1994 the veteran's service personnel records were 
associated with the claims file.  They show that he completed 
training as a security policeman and as an air policeman and 
air police supervisor.

In March 1995 the RO issued a rating decision wherein they 
denied reopening the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The RO 
determined that the evidence obtained by VA was negative for 
treatment or findings relating to bilateral hearing loss.



In March 1997 the veteran submitted a claim requesting to 
reopen his previously denied claim of entitlement to service 
connection for bilateral hearing loss.  With his application 
he submitted duplicates of the audiology examinations 
conducted for enlistment and separation from service.

Duplicates of the veteran's previously submitted personnel 
records were associated with the claims file in May 1997.

In June 1997 the RO determined that new and material evidence 
had not been submited to reopen a claim of entitlement to 
service connection for bilateral hearing loss.

VA conducted ear disease and audiology examinations of the 
veteran in April 1998.  Audiology studies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
20
15
15
15
10

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The audiologist and the ear disease 
physician both diagnosed normal hearing bilaterally.

The veteran presented oral testimony via a video conference 
before the undersigned at the RO in July 1999.  A transcript 
of his testimony has been associated with the claims file.  
The veteran testified that he worked in a noisy environment 
while on active duty


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters v West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
for well groundedness in view of all the evidence, both new 
and old, and if appropriate, evaluate the claim on the 
merits.  Elkins v. West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999).

The Court has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible 
or possible' is required.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability ) medical evidence).  Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).





Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and a chronic disease, such as an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within the first post service year, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Further, for the showing chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The veteran seeks to reopen his claim of service for 
bilateral hearing loss which the RO declined to reopen in 
March 1995.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Review of the RO's findings in March 1995 show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.





In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
March 1995 RO determination.  The evidence consists of 
reports of VA ear disease and audiology examinations 
conducted in April 1998, and the transcript of testimony 
provided by the veteran before the undersigned via a video 
conference hearing in July 1999.  The veteran also submitted 
duplicates of service medical and personnel records which had 
previously been associated with the claims file and 
considered by the RO in March 1995.

The VA ear disease and audiology examination reports are new 
to the extent that they were not previously of file.  
However, they are not material as they still do not show that 
the veteran has a hearing loss for VA compensation purposes 
linked to his period of active service on the basis of 
competent medical authority.  As to the hearing testimony, 
the veteran has merely reiterated allegations which were 
rejected by the RO when it issued its March 1995 rating 
decision.

The specified basis of the last RO denial of record was that 
the veteran had not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
bilateral hearing loss, a disorder that despite the veteran's 
allegations to the contrary, had not been shown by the 
evidence of record.  The specified basis of the prior RO 
denial is not changed materially by the additional evidence 
which fails to show that the veteran does have a hearing loss 
which, on the basis of competent medical authority, has been 
linked to his period of active service.

The evidence recently received is essentially cumulative of 
earlier evidence and does nothing to establish that the 
veteran has a hearing loss related to his period of active 
service.





As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bilateral 
hearing loss, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


II.  Entitlement to an increased 
(compensable) evaluation for 
pseudofolliculitis barbae.

Factual Background

The service medical records show the veteran was treated for 
pseudofolliculitis barbae, a disorder shown when he was 
examined for separation from service.

A VA outpatient treatment record dated in April 1987 shows 
the veteran was treated for folliculitis around the neck and 
given a topical cream.  He seen again for the same reason in 
August 1987.  He was reported as doing well in October 1987.

The RO granted entitlement to service connection for 
pseudofolliculitis barbae with assignment of a noncompensable 
evaluation when it issued a rating decision in May 1988.

A February 1995 VA dermatology examination report shows the 
veteran presented with complaints of a long standing rash 
that developed in his beard area after shaving.  He stated 
that growing a beard diminished the problem and that using 
creams in the past as well as Magic Shave had not alleviated 
the problem.  On examination he had beard growth over the 
neck and lower cheeks as well as the mustache and chin areas.  
There were no papules or ingrown hairs.  The clinical 
assessment shows pseudofolliculitis was reported by history.

A December 1996 VA outpatient treatment report shows the 
veteran had a few scattered papules on his neck.  His 
pseudofolliculitis was noted as being fairly well controlled.

A VA outpatient treatment report dated in October 1997 shows 
that there were a few papules in the beard region without 
infection.  The clinical assessment was pseudofolliculitis 
fairly well controlled.

An April 1998 VA outpatient treatment report shows there was 
a papule on the left throat without erythema or bleeding.  
The clinical assessment was pseudofolliculitis and the 
veteran was prescribed Retin A, and was to return for further 
examination.

An April 1998 VA dermatology examination report shows the 
veteran complained of onset of eruption of "bumps" along 
the beard area after shaving.  They recurred occasionally 
especially after shaving.  They had improved since he had 
grown out his beard and he did not shave as closely.  He was 
currently applying topical Hydrocortisone 1% and Cleocin-2 
solution twice per day.  On examination was seen one papule 
present in the upper neck.  He was otherwise clear with no 
evidence of active lesions.  The examination diagnosis was 
pseudofolliculitis barbae by history.

The veteran presented oral testimony in support of his claim 
for a compensable evaluation for his pseudofolliculitis via a 
video conference at the RO before the undersigned in July 
1999.  He testified as to the disabling manifestations of his 
pseudofolliculitis.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment of earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: 

A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

A noncompensable evaluation may be assigned for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
may be assigned for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation may be assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation may be assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118;  Diagnostic Code 7806.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analogous

Initially the Board finds that the veteran's claim of 
entitlement to an increased (compensable) evaluation for his 
pseudofolliculitis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected pseudofolliculitis (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased (compensable) 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has assigned a noncompensable evaluation for 
pseudofolliculitis by analogy to eczema under diagnostic code 
7806.  The noncompensable evaluation contemplates 
pseudofolliculitis with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  The next higher evaluation of 10 percent contemplates 
pseudofolliculitis with exfoliation, exudation or itching, if 
involving an exposed or extensive area.  38 C.F.R. § 4.118; 
Diagnostic Code 7806.

The Board's interpretation and application of the pertinent 
governing criteria to the evidentiary record permits a grant 
of an increased (compensable) evaluation of 10 percent for 
the appellant's pseudofolliculitis.  In this regard, the 
Board notes it must be remembered that the veteran's 
pseudofolliculitis is rated by analogy to eczema.  
In other words, the service-connected disability cannot be 
expected to manifest the clinical features of a disability 
listed in the rating schedule.  




Rather, it is sufficient that pseudofolliculitis approximate 
the level of disablement contemplated in the evaluation of 
the pertinent analogous disability.  To this extent, the 
evidentiary record shows that pseudofolliculitis involves an 
exposed area; namely, the face.

VA examination reports as well as outpatient treatment 
records show the veteran has experienced occasional eruptions 
or papules which have required regular treatment such as 
topical creams and beard growth.  This is a disorder which 
has not gone into remission and remains an ever present 
disability which must be controlled.  For the foregoing 
reasons, the Board finds that the evidentiary record supports 
a grant of a compensable evaluation of 10 percent for 
symptomatology involving an exposed surface.

The Board finds no basis for assignment of the next higher 
evaluation of 30 percent as there has been no evidence marked 
disfigurement due to the service-connected disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss the criteria in its 
consideration of the veteran's claim for increased benefits.

The Court has also held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for pseudofolliculitis is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

